DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 1, 3-4, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,154,267 B2 to He et al.
AS to claim 14, He discloses A first user equipment measuring a channel in a wireless communication system, comprising: a transmitting/receiving unit for transmitting or receiving radio signals, and a processor functionally connected to the transmitting/receiving unit, wherein the processor is configured to (Figs. 1 and 14, col. 4, disclosing UEs that are in D2D communication with each other and each receiving signaling from the base station, such UEs understood by a PHOSITA as comprising the recited transmitting/receiving unit and processor, teaching the recited first/second UE): 

receive, from the base station, a second message comprising at least one of the SRS configuration information for the second user equipment or identification information for the second user equipment (Figs. 14-15, col. 14, lines 1-31, steps 322), 
receive, from the second user equipment, at least one SRS using an SRS configuration for the second user equipment identified based on the received second message (Figs. 14, col. 14, lines 1-31, step 328), and 
measure a channel with the second user equipment using the received at least one SRS (Figs. 14, col. 14, lines 1-31, steps 328 and 330, teaching the “UE feedback the detected D2D SRS information to eNB”, thus teaching to a PHOSITA that the UE would perform reception of SRS and the “detected D2D SRS information/resources”, which is a BRI embodiment of channel measurement, would be fed back to the eNB, which would function as an indication of the channel quality/status, teaching this limitation).
As to claim 1, see rejection for claim 14.
As to claim 3, He discloses the method as in the parent claim 1.
He further discloses wherein measuring a channel with the second user equipment comprises measuring the channel with the second user equipment using an SRS transmitted in a specific frequency resource among at least one resource in which the at least one SRS is transmitted, wherein the specific frequency resource is determined based on a frequency resource currently used in a link between the first user equipment and the second user equipment. (Figs. 14 and 11; col. 14, lines 1-56, teaching that the eNB allocates D2D SRS resources to the proximate UEs [“second UE”] by sending information 
As to claim 4, He discloses the method as in the parent claim 1.
He further discloses wherein if a periodic SRS has not been configured in the second user equipment, the SRS configuration is configured by the base station in response to the request, and wherein the SRS configuration comprises at least one of a periodic SRS configuration or an aperiodic SRS configuration. (Fig. 14; col. 14, lines 1-56, col. 6, line 60 – col. 7, line 12, col. 12, lines 7-25, disclosing configuring a periodic or aperiodic SRS configuration).
As to claim 10, He discloses the method as in the parent claim 1.
He further discloses wherein the SRS configuration information for the second user equipment comprises non-precoded SRS configuration information. (Figs. 14 and 11; col. 14, lines 1-56, teaching that the eNB allocates D2D SRS resources to the proximate UEs [“second UE”] by sending information through an IE called D2D-detectable-soundingRS-UL-configdedicatedlist, which is further disclosed in Fig. 11, wherein this IE is disclosed as specifying srs-bandwidth, srs-hopping-bandwidth, freqdomainposition, each of these parameters disclosing “non-precoded SRS configuration information”)
As to claim 11, He discloses the method as in the parent claim 1.
He further discloses wherein the identification information for the second user equipment comprises a cell-radio network temporary identifier (C-RNTI) of the second user equipment (col. 17, lines 19-25: C-RNTIs)
As to claim 12, He discloses the method as in the parent claim 1.
He further discloses wherein the at least one SRS comprises a non-overlapped SRS with at least one of an uplink signal transmitted to the base station or a downlink signal received from the base 
As to claim 13, He discloses the method as in the parent claim 1.
He further discloses wherein the channel with the second user equipment is configured based on at least one of unicast service or multicast service between the first user equipment and the second user equipment. (Fig. 14; col. 14, lines 1-56, disclosing a unicast D2D channel from a second/proximate UE 296 to the receiving UE 290)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,154,267 B2 to He et al., in view of U.S. Patent Publication No. 2014/0328299 A1 to Kalhan.
As to claim 2, He discloses the method as in the parent claim 1.
He does not appear to explicitly disclose “further comprising: receiving, from the base station, a third message using the identification information for the second user equipment, wherein the third message is a message through which the base station configures, in the second user equipment, a 
Kalhan discloses receiving, from the base station, a third message using the identification information for the second user equipment (Figs. 7A/B, paragraphs 60-64, disclosing the BS/eNB sending D2D control information in 408 [“third message”] to both UE1 [“first user equipment”] and UE2 [“second user equipment”] allocating respective resources for UE1 and UE2 to use in D2D SRS communications, teaching to a PHOSITA that 408 must have identified UE2 and UE1, therefore, since the same message 408 is received by both UEs, the receiving UE1 would have received the same third message 408 that would have also identified UE2, i.e., “a third message using the identification information for the second user equipment”), wherein the third message is a message through which the base station configures, in the second user equipment, a resource in which the at least one SRS is to be transmitted, and identifying the SRS configuration information for the second user equipment using the third message. (see citation and discussions above, teaching this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Kalhan, in conjunction with the method as disclosed and taught by He, to reject the limitations of this claim, since it would have been obvious to a PHOSITA that the eNB/base station may supplement He’s first SRS configuration message [“second message”] with another message such as the one disclosed in Kalhan above with further SRS configurations, in line with what was disclosed in steps 510 and 530 in He. The cited references are also in the same field of endeavor regarding measuring channels to neighboring UEs using SRSs.  The suggestion/motivation would have been to provide an improved method of measuring channels involving neighboring/proximate UEs using SRSs. (He, cols. 1, 2 and 4; Kalhan, paragraphs 1-6). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known .

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,154,267 B2 to He et al., in view of U.S. Patent Publication No. 2011/0171964 A1 to Lin et al.
As to claim 5, He discloses the method as in the parent claim 1.
He discloses first and second user equipments (Fig. 14 and col. 14, lines 1-56, disclosing UE 290 and Proximity UEs 296, i.e., first and second UE, respectively)
He does not appear to explicitly disclose “wherein if each of the first user equipment and the second user equipment comprises a plurality of distributed antennas, the SRS configuration is configured for each antenna.”
Lin discloses wherein if a user equipment comprises a plurality of distributed antennas, the SRS configuration is configured for each antenna (paragraph 32: disclosing “allocat[ing] SRS resource for each antenna of each UE”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Lin, in conjunction with the method as disclosed and taught by He, to reject the limitations of this claim, since it would have been obvious to a PHOSITA that each of the first and second UEs disclosed in He could be modified by Lin’s teaching above so that each such UE has SRS configuration configured for each antenna. The cited references are also in the same field of endeavor regarding measuring channels to neighboring UEs using SRSs.  The suggestion/motivation would have been to provide an improved method of measuring channels involving neighboring/proximate UEs using SRSs. (Lin, paragraphs 1-10; He, cols. 1, 2 and 4; Kalhan, paragraphs 1-6). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as 
As to claim 6, He and Lin teach the method as in the parent claim 5.
He further discloses wherein the SRS configuration configured for each antenna comprises at least one of transmission periodicity of an SRS or a subframe offset configured for each antenna. (Fig. 14; col. 14, lines 1-56, col. 6, line 60 – col. 7, line 12, col. 12, lines 7-25, disclosing configuring a periodic or aperiodic SRS configuration)

Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,154,267 B2 to He et al., in view of U.S. Patent Publication No. 2011/0171964 A1 to Lin et al., further in view of U.S. Patent Publication No. 2013/0100833 A1 to Xu et al.
As to claim 7, He and Lin teach the method as in the parent claim 5.
He discloses based on information for the measured channel with the second user equipment (Fig. 14 and col. 14, lines 1-56, disclosing UE 290 sending feedback [i.e., measurements of the channel] based on the SRS received from the proximity UE 296 [“second UE”] to the eNB; col. 4, disclosing device discovery based on SRS based measurements)
He does not appear to explicitly disclose “selecting a specific antenna to be used to transmit a signal to the second user equipment, among a plurality of antennas of the first user equipment, based on information for the measured channel with the second user equipment.”
Xu discloses selecting a specific antenna to be used to transmit a signal to the second user equipment, among a plurality of antennas of the first user equipment (paragraphs 93-98, disclosing allocating a number of specified antenna ports for the transmission of certain SRSs).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Xu, in conjunction with the method as disclosed and taught by He, 
As to claim 8, He and Lin teach the method as in the parent claim 5.
He discloses wherein the SRS configuration information for the second user equipment included in the second message comprises configuration information of an SRS (Fig. 14 and col. 14, lines 1-56, step 322);
based on a measurement value of an uplink channel of the second user equipment, which is previously measured by the base station (Fig. 14 and col. 14, lines 1-56, disclosing UE 290 sending feedback based on the SRS received from the proximity UE 296 [“second UE”, where such feedback is a measurement of an uplink channel of the second UE since the SRS was transmitted from and out of the second UE] to the eNB; col. 4, disclosing device discovery based on SRS based measurements)
He does not appear to explicitly disclose “wherein the SRS configuration information for the second user equipment included in the second message comprises configuration information of an SRS corresponding to a specific antenna selected by the base station, among a plurality of antennas of the 
Xu discloses configuration information of an SRS corresponding to a specific antenna selected by the base station, among a plurality of antennas of the second user equipment (paragraphs 93-98, disclosing allocating a number of specified antenna ports for the transmission of certain SRSs), and 
wherein the specific antenna is determined (paragraphs 93-98, disclosing allocating a number of specified antenna ports for the transmission of certain SRSs).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Xu, in conjunction with the method as disclosed and taught by He, to reject the limitations of this claim. It would have been obvious to a PHOSITA to condition the selection of the antennas in Xu by the information, disclosed in He, for the measured uplink channel, so that Xu’s teaching of “wherein the specific antenna is determined” and He’s teaching of “based on a measurement value of an uplink channel of the second user equipment, which is previously measured by the base station“ are combinable to reject “wherein the specific antenna is determined based on a measurement value of an uplink channel of the second user equipment, which is previously measured by the base station.” It would also have been obvious to a PHOSITA to include the Xu’s “configuration information of an SRS corresponding to a specific antenna selected by the base station, among a plurality of antennas of the second user equipment” in the SRS configuration included in the second message disclosed in He discussed above, to reject “wherein the SRS configuration information for the second user equipment included in the second message comprises configuration information of an SRS corresponding to a specific antenna selected by the base station, among a plurality of antennas of the second user equipment”. The cited references are also in the same field of endeavor regarding measuring channels to neighboring UEs using SRSs.  The suggestion/motivation would have been to provide an improved method of measuring channels involving neighboring/proximate UEs using SRSs. 
As to claim 9, He and Lin teach the method as in the parent claim 5.
He discloses wherein the first message (Fig. 14 and col. 14, lines 1-56, step 320).
He does not appear to explicitly disclose “wherein the first message comprises SRS configuration information for a specific antenna, among a plurality of antennas of the first user equipment, and identification information for the specific antenna.”
Xu discloses SRS configuration information for a specific antenna, among a plurality of antennas of the first user equipment, and identification information for the specific antenna. (paragraphs 93-98, disclosing allocating a number of specified antenna ports for the transmission of certain SRSs).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Xu, in conjunction with the method as disclosed and taught by He, to reject the limitations of this claim. It would have been obvious to a PHOSITA to include Xu’s “SRS configuration information for a specific antenna, among a plurality of antennas of the first user equipment, and identification information for the specific antenna” in the first message disclosed in He, to reject “wherein the first message comprises SRS configuration information for a specific antenna, among a plurality of antennas of the first user equipment, and identification information for the specific antenna.” The cited references are also in the same field of endeavor regarding measuring channels to neighboring UEs using SRSs.  The suggestion/motivation would have been to provide an improved method of measuring channels involving neighboring/proximate UEs using SRSs. (Lin, paragraphs 1-10; He, cols. 1, 2 and 4; Kalhan, paragraphs 1-6; Xu, paragraphs 93-98). Furthermore, please note that the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/               Primary Examiner, Art Unit 2463